Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because: (1) As described in para 0049, the components with respect to Figs. 1 and 1a are not shown. (2) What is the inlet flange and the longitudinal circular openings 2-5? (3) Where are the circular openings in Fig. 1 and how are they related in Figs. 2-4? (4) What is the relationship between Figs. 1 and 1a and the relationship between Figs. 1 & 1a with Figs 2-4? (5) As described in para 0050, with respect to Fig. 3, what is body 1 and the three circular openings 2, 4 and 5? (6) There is no clear internal structural explanation of Figs. 2-4 with respect to Figs. 1 and 1a. (7) Where are the circular openings 2, 5 connected to an inlet and outlet flange in Figs. 2-4? (8) What is the difference between the flow conditioning element (7-9) and flow conditioner (6) and how are they related to each other and how are they arranged with respect to the body? If it conditions the flow, how would it do if it is not arranged in the flow path between the inlet and the outlet? (9) What are positions 15 and 16?  (10) What is the circular opening (2) through which the flow is guided from the inlet flange (10)? ((11) How is the flow guided through the flow conditioning segment when there is no structural connection between the internal area of the body (1) and the inlet and outlet flanges and the arrangement of the conditioning segments (7, 8, 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compact ultrasonic gas flow meter having an n-hedron shaped body with a flow passage formed therein.
The disclosure is objected to because of the following informalities: There is no clear structural relationship of the prism body of Fig. 1 with Fig. 1a and Figs. 2-3. There is no explanation of the relationship of the openings 2-5 with respect to the prism body 1. How are the openings related in Figs. 2-4? There is no clear description of elements 15 and 16 other than described as “positions” and what is it described as. As described in para 0050, the structural relationship of “body 1 with the three circular openings 2, 4 and 5” are not reflected in any figures. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the phrase, after the term, “especially” is part of the claim or is it an example. At line 4, Applicant refers to “and is provided with at least three longitudinal circular openings”. It is not clear as to what is provided with the circular openings, the body or the n-shaped hedron? At line 5, Applicant defines “a gas pipe”, it is not clear as to what gas pipe is the Applicant referring to.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 defines an ultrasonic flow meter comprising a body provided with at least three longitudinal circular openings with an axis perpendicular to the gas pipe axis, with the two ends with the two flow conditioning segments and the two ultrasonic sensors and the circular openings.
NOTE: The application contains components that are not described or claimed in order to form a structure of the invention. The claimed structure and the disclosed elements do not correspond accordingly.
Due to the clarity issues with respect to the claimed features and the disclosure, the claims are not treated on merits on art rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/14/2022